Citation Nr: 1045365	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C, to include as 
secondary to service-connected post-traumatic stress disorder 
with alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In February 2006, the Veteran filed a claim for service 
connection for Hepatitis C.  In his notice of disagreement, dated 
in July 2006, he alleged that his risk factors for the disorder 
included being exposed to blood while performing "medivac" 
duties as a Huey Crew Chief in late 1971, being in community 
bathrooms, and sharing razors and other oral hygiene equipment.  

Service treatment records indicated that the Veteran underwent a 
urinalysis in February 1972 and tested positive for drugs.  In 
particular, the February 1972 service treatment record indicated 
that the Veteran used marijuana, LSD, and barbiturates.

While the Veteran's service treatment records are negative for 
any diagnosis of, or treatment for, Hepatitis C, the post-service 
medical evidence does document a current diagnosis of Hepatitis 
C, which is likely cirrhotic.  

The Board recognizes that risk factors for Hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various kinds 
of percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA letter 211B (98-110) November 30, 1998.

Secondly, it is noted that service connection for post-traumatic 
stress disorder with alcohol dependence in full remission was 
granted in an October 2008 rating decision, and assigned a 50 
percent disability rating.  It is further noted that VA 
outpatient treatment records dated in March 2006 indicate that 
the Veteran's Hepatitis C is probably cirrhotic.  Thus, the issue 
of entitlement to service connection for Hepatitis C as secondary 
to service-connected PTSD with alcohol dependence has been raised 
by the record, but has not been developed or adjudicated by the 
RO.  38 C.F.R. §3.310 (2010).  This also brings into application 
38 C.F.R. §3.310(b) (2010) in that "when aggravation of a 
veteran's non-service-connected condition is proximately due to 
or the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation."   

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and evidence 
that the disability may be associated with the claimant's active 
duty, but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Essentially, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Based on the evidence of record, as well as the Veteran's 
statements and testimony during a hearing before the undersigned 
in March 2010, the necessity for an appropriate examination is 
shown for the proper assessment of the Veteran's claim.  
38 U.S.C.A. § 5103A (West 2002).  

In addition, during the March 2010 hearing, the Veteran testified 
that one of his treating physicians indicated that the Veteran 
"probably brought [Hepatitis C] back from Vietnam."  Hearing 
transcript at 7.  That statement from the Veteran's treating 
physician is not of record.  In addition, the Veteran testified 
that he has been continuously treated for his condition.  As 
such, the most recent VA treatment reports should be associated 
with the claims file.

The Board observes that additional due process requirements may 
be applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  

Accordingly, the case is REMANDED for the following action:

1.	Notify the Veteran that he may provide 
any additional evidence in support of his 
claim for service connection for 
Hepatitis C, including any written 
statements from a treating physician 
relating his Hepatitis C to active 
service, as mentioned during the March 
2010 hearing.

2.	Obtain the Veteran's most recent VA 
treatment records pertaining to his 
treatment of Hepatitis C and associate 
the records with the claims file.  If the 
records are unavailable, a negative 
response should also be associated with 
the claims file.

3.	Schedule the Veteran for an examination 
by a specialist in infectious diseases, 
if available, or otherwise to an 
appropriate specialist, including on a 
contract/fee basis if necessary, to 
determine the relationship, if any, 
between Hepatitis C, if found, and active 
service, to include as secondary to a 
service-connected disorder.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate in the examination report that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies must be conducted.

The examiner should obtain a complete 
history of Hepatitis C, substance abuse, 
exposure to blood while transporting 
bodies, and sharing razors and other oral 
hygiene equipment from the Veteran.  The 
examiner should provide explicit 
responses to the following with a 
complete rationale for any opinions 
expressed:

a)	After reviewing the results of all 
indicated special studies, what is the 
likelihood (very likely, at least as 
likely as not, highly unlikely) that 
the Veteran has Hepatitis C?
b)	If the Veteran has Hepatitis C, is it 
very likely, highly unlikely, or at 
least as likely as not (examiner to 
choose one) that Hepatitis C began in 
active service?
c)	If so, the examiner should state the 
etiology to include a discussion of 
risk factors for the opinion.
d)	If it is determined that it is 
unlikely that the Veteran's Hepatitis 
C began on active service, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that Hepatitis C could otherwise 
be related to service to include as 
secondary to the Veteran's service-
connected post-traumatic stress 
disorder with alcohol dependence.  
e)	If no such etiology relationship can 
be found on an as likely as not basis, 
the examiner should offer an opinion 
as to whether the veteran's Hepatitis 
C has increased in severity beyond the 
natural progression of the disorder by 
his service-connected post-traumatic 
stress disorder.  If it is determined 
that the severity of the veteran's 
Hepatitis C has been so increased by 
his post-traumatic stress disorder, 
the examiner should offer the 
following assessments to the best of 
his or her ability using the medical 
evidence in the claims folder:

(1)  the baseline for the Hepatitis 
condition (level of disability 
existing prior to the increase in 
severity due to post-traumatic stress 
disorder);

(2)  the level of additional Hepatitis 
C disability considered to be 
proximately due to the service-
connected post-traumatic stress 
disorder; and 

(3)  an opinion as to whether the 
increase in severity is temporary or 
permanent.  

A complete rationale for any opinion 
expressed is requested.  

Discussion of the pertinent evidence of 
record will be of great assistance to the 
Board in its deliberations regarding the 
most likely source of the Veteran's 
Hepatitis C infection.

If the examiner is unable to make such 
determinations based upon the existing 
evidence, he or she should so state, 
including the reasons for such 
determinations.  A complete rationale for 
any opinions expressed should be 
provided.

4.	Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record, including further 
medical examination.  In particular, the 
RO should review the requested 
examination report and required medical 
opinions to ensure that they are 
responsive to, and in complete compliance 
with, the directives of this Remand.  If 
they are not, the RO should implement 
corrective procedures.

5.	After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to service 
connection for Hepatitis C, to include 
the issue of secondary service connection 
under 38 C.F.R. §3.310(a) and aggravation 
under 38 C.F.R. §3.310(b) and should then 
issue a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



